Editorial Contacts EXHIBIT 99.1 NEWS RELEASE HP ReportsFirst Quarter 2010 Results ¾ First quarter net revenue of $31.2 billion, up 8%, or $2.4 billion, from a year earlier ¾ First quarter GAAP operating profit up 20% to $3.0 billion; GAAP diluted earnings per share of $0.96, up 28% from $0.75 a year earlier ¾ First quarter non-GAAP operating profit up 13% to $3.5 billion; non-GAAP diluted earnings per share of $1.10, up 18% from $0.93 a year earlier ¾ Double-digit year-over-year growth in printers, industry standard servers and PCs ¾ Cash flow from operations of $2.4 billion, up 114%, or $1.3 billion from the prior year ¾ Raises full-year outlook David Shane, HP +1 corpmediarelations@hp.com Gina Giamanco, HP +1 corpmediarelations@hp.com Mylene Mangalindan, HP +1 corpmediarelations@hp.com PALO ALTO, Calif., Feb. 17, 2010 – HP today announced financial results for its first fiscal quarter ended Jan. 31, 2010, with net revenue of $31.2 billion, up 8% from a year earlier and up 5% when adjusted for the effects of currency. In the first quarter, GAAP diluted earnings per share (EPS) was $0.96, up from $0.75 in the prior-year period. Non-GAAP EPS was $1.10, up from $0.93 in the prior-year period. Non-GAAP financial information excludes after-tax costs of approximately $0.14 per share and $0.18 per share in the first quarter of fiscal 2010 and 2009, respectively, related primarily to the amortization of purchased intangibles, restructuring charges and acquisition-related charges. "HP is well-positioned to outperform the market," said Mark Hurd, HP chairman and chief executive officer. "The strength of our portfolio, leaner cost structure and accelerating market momentum give us the confidence to raise our full-year outlook." HP Investor Relations +1 investor.relations@hp.com HP Media Hotline +1 pr@hp.com www.hp.com/go/newsroom Hewlett-Packard Company 3000 Hanover Street Palo Alto, CA 94304 www.hp.com Q1 FY10 Q1 FY09 Y/Y Net revenue ($B) $31.2 $ 28.8 8% GAAP operating margin 9.6% 8.7% 0.9 pts GAAP netearnings ($B) $ 2.3 $ 1.9 25% GAAP diluted EPS $ 0.96 $ 0.75 28% Non-GAAP operating margin 11.2% 10.8% 0.4pts Non-GAAP netearnings ($B) $ 2.7 $2.3 17% Non-GAAP diluted EPS $ 1.10 $ 0.93 18% Information about HP’s use of non-GAAP financial information is provided under “Use of non-GAAP financial information” below. Unless otherwise noted, all growth rates included in the narrative below reflect year-over-year comparisons. First quarter revenue was up 9% in the Americas to $13.6 billion. Revenue was up 1% in Europe, the Middle East and Africa and 26% in Asia Pacific to $12.1 billion and $5.4 billion, respectively. When adjusted for the effects of currency, revenue was up 7% in the Americas, down 1% in Europe, the Middle East and Africa and up 19% in Asia Pacific. Revenue from outside of the United States in the first quarter accounted for 65% of total HP revenue, with revenue in the BRIC countries (Brazil, Russia, India and China) increasing 41% over the prior-year period while accounting for 10% of total HP revenue. "Solid performance across the business and disciplined execution on our cost initiatives contributed to strong growth in cash flow and EPS," said Cathie Lesjak, HP executive vice president and chief financial officer. "We will continue to invest for growth and leverage our scale and global position to take advantage of an improving demand environment." Enterprise Storage and Servers Enterprise
